I concur in all that is said in this opinion except as to the action of the court in sustaining the demurrer to plaintiff's special replication. I do not think the court below erred in this particular; and, if so, it was harmless error for as Mr. Justice TERRELL well says, plaintiff was entitled to recover under its declaration on the doctrine laid down in Harwell v. Hillsborough County, and the recent constitutional amendment (Sec. 16, Art. IX) afforded plaintiff no new cause of action. I concur also in the judgment of reversal.
THOMAS, J., concurs.